IN THE MATTER OF THE IN THE
' RESIGNATION OF
KENNETH JOSEPH WEES OF MARYLAND

.I ' FROM THE BAR OF MARYLAND

Misc. Docket AG
No. 101
September Term, 2014

*******

 

._" ‘Law by Kenneth Joseph Wees and the response of Bar Counsel, and
. _|

. I The Court having considered the Application and the Response of Bar Counsel, it is this
3' |
|

' 17thday of June, 2015

 

'[Wees from the Bar of the State of Maryland is hereby accepted and it is further
II

_ .ﬁl Mary EllenBézbera.__
ﬁief W "m

 

 

 

 

 
 
    
      
 

ORDERED, by the Court of Appeals of Maryland, that the resignation of Kenneth Joseph .

   
   
   

 

 

I
.n
if